Dissenting Opinion by
Judge Mencer:
I respectfully dissent.
Of course, “ ‘anything substantially short of an unqualified, unequivocal assent to an officers request that the arrested motorist take the test constitutes a refusal....’ ... (Emphasis added.)” Morris Motor Vehicle Operator License Case, 218 Pa. Superior Ct. 347, 350, 280 A.2d 658, 660 (1971).
Here, Abate verbally consented to take the test but, at the borough station, assaulted the officer and then refused to go to the State Police barracks where the test was to be administered. The police officer testified that, in light of the assault and Abate’s refusal to go to the barracks, they did not process him.
Thus, I believe that Abate’s conduct or behavior amounts to a refusal to take the test. In Edmundson v. Commonwealth of Pennsylvania, 38 Pa. Commonwealth Ct. 231, 233, 392 A.2d 902, 902 (1978), our court determined that “appellant’s conduct at the police station following his arrest ... amounted to a *109refusal to submit to the test. Appellants actions demonstrated something much less than unequivocal assent.”
Here, Abate knew that his license would be suspended if he did not submit to the test. His action in assaulting the police officer and his refusal to go to the barracks certainly forestalled the officers from administering the test. It seems to me that this action by Abate amounts to a refusal to take the test. A verbal assent, coupled with a refusal to go to the test site, amounts to a refusal. See Department of Transportation, Bureau of Traffic Safety v. Medalis, 24 Pa. Commonwealth Ct. 12, 15, 354 A.2d 43, 45 (1976) (“Medalis’ behavior in failing to provide the necessary breath sample was tantamount to a refusal”); Department of Transportation, Bureau of Traffic Safety v. Hanes, 49 Pa. Commonwealth Ct. 407, 411 A.2d 571 (1980) (acquiescing to the test and then refusing to supply sufficient breath is tantamount to a refusal).
The majority would distinguish Medalis on the ground that here, the conduct or behavior was not specifically designed to “frustrate administration of the test.” We do not know why Abate assaulted the officer or refused to go to the barracks, but it is just as speculative to assume that his actions were not designed to frustrate administration of the test as it would be to conclude that they were designed to frustrate administration of the test. We do know, however, that Abates conduct, after he had consented to take the test, was incompatible with the administration of the test. This conduct, then, is enough to turn his verbal assent into a refusal in fact, under the rationale of Medalis and Hanes. I would affirm the lower court.